 In-theMattei Of INTERNATIONAL MINERALSAND CHEMICALCORPORA-TIONandINTERNATIONAL UNION OF MINE,MILL AND SMELTERWORKERS, C. I O.Case No. 16-R-1234.-Decided June 21, 1945Mr. Neil 0. McKim,of Carlsbad, N. Mex., for the Company.Mr. Orville Larson,ofGlobe,Ariz., andMr. C. D. Smothermon,ofCarlsbad, N. Mex., for the CIO.,.Mr. A. E. Edwards,of Oklahoma City, Okla., andMr. L. S Rillos,ofCarlsbad, N. Mex., for the Electrical Workers.Mr. R. H. Miller,of San Diego, Calif., for the Machinists.Messrs. George L. ReeseandB. B. Gobble,ofCarlsbad, NMex., forthe ChemicalWorkers.Mr. A. SumnerLawrence,of counselto the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by International Union of Mine, Mill andSmelterWorkers, CIO, herein called the CIO, alleging that a questionaffecting commerce had arisen concerning the representation of employ-ees of International Minerals and Chemical Corporation, Carlsbad, NewMexico, the National Labor Relations Board provided for an appropriatehearing upon due notice before William J. Scott, Trial Examiner. Saidhearing was. held at Carlsbad, New Mexico, on April 28, 1945. The Com-pany, the CIO, International Brotherhood of ElectricalWorkers, LocalNo. 643, herein called the ElectricalWorkers, International AssociationofMachinists, herein called the Machinists, and International ChemicalWorkers Union, Local 158, herein called the Chemical Workers, appearedand participated. All parties were afforded an opportunity to be heard, toexamine and cross-examine witnesses, and to introduce evidence bearingon the issues. The Trial Examiner's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed. All parties were affordedopportunity to file briefs with the Board.62 N. L.R. B., No 86655 656DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYInternational Minerals and Chemical Corporation, a New York corpora-tion, is engaged exclusively in the mining, refining, and selling of potash,minerals, and chemicals. The only mining operations concerned in thepresent proceeding are those affecting its mine located approximately 25miles southeastof Carlsbad, New Mexico, where the Company employsapproximately 600 employees. The Company produces annually at thismine potash exceedini $5,000,000 in value, all of which is shipped topoints outside the State of New Mexico. Practically all the material andequipment used by the Company in its Carlsbad operations is obtainedfrom sources outside the State of New Mexico.The Company admits that it is engaged in commerce within the meaningof the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDInternational Union of Mine, Mill and Smelter Workers, affiliated withthe Congress of Industrial Organizations, is a labia organization, admit-ting to membership employees of the Company.International Brotherhood of ElectricalWorkers, Local No. 643; Inter-national Association of Machinists f and International ChemicalWorkersUnion, Local 158, affiliated with the American Federation of Labor, arelabor organizations admitting to membership employees of the Company.III. THE QUESTION CONCERNING REPRESENTATIONOn February 19, 1945, the CIO addressed a letter to the Companyclaiming majority representation and requesting recognition as bargainingrepresentative of the Company's employees. The Company declined tobargain with the CIO until and unless certified by the Board:The statement of a Field Examiner for the Board, introduced intoevidence at the hearing, indicates that the CIO represents a substantialnumber of employees of the Company in the unit hereinafter found appro-priate.'We find that a question affecting commerce has arisen concerning the1The Field Examiner reported that the CIO had submitted 299 authorization cards,of which 246checked with the Company's pay roll of April 9, 1945.There are 498 names on the pay roll in theunit proposed by the CIO, which unit is substantially the same as that sought by the ChemicalWorkers. The latter submitted no authorization cards, but relied upon its position as successor toan AFL federal union which,until recently,has had a series of contracts with the Company,extending over a number of years. We find, contrary to the contention of the -CIO, that theChemicalWorkers has presented sufficient evidence of its interest in the proceeding to entitle it toa place on the ballot. INTERNATIONAL MINERALS AND CHEMICAL CORPORATION 657representation of employees of the Company, within the meaning of Sec-tion 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe CIO and the intervening Chemical Workers are in substantialagreement' and contend that the appropriate unit should consist of allproduction and maintenance employees at the Company's Carlsbad opera-tions, excluding supervisors, technical employees, office employees, guards,and watchmen, lunchroom employees, temporary employees, and all sal-aried employees earning over $200 a month, in accordance with the unitestablished by a 4-year history of collective bargaining' between theCompany and an AFL federal union, which has been succeeded by theChemical Workers.' The Electrical Workers and the Machinists, in-oppo-sition to the CIO and the Chemical Workers, seek separate units whichare semi-craft in character. The Electrical Workers urges a unit consistingof all employees of the electrical department and all employees of thepower plant, comprising operating foremen, repair boss operators, me-chanics, centrifugemen, firemen, pumpers, oilers, temporary oilers, clean-upmen, and all electrical subforemen, electricians, apprentice helpers, helpersand apprentices, but excluding all supervisory employees. The Machinistsseeks a unit consisting of all employees in the machine shop and themechanical maintenance department, including, other than electricians,all skilled journeymen of various maintenance crafts comprising machin-ists, carpenters, painters, pipe fitters, blacksmiths, welders, dragline oper-ators, caterpillar operators, automobile mechanics, and steel workers. Boththe CIO and the Chemical Workers oppose the creation of separate unitsfor the Machinists and the ElectricalWorkers upon the ground that thehistory of collective bargaining has established the plant-wide unit as theonly unit appropriate for the purposes of collective bargaining.The record indicates that the entire history of collective bargaining ofthe Company with respect to its Carlsbad operations has been upon aplant-wide basis including all the employees sought to be represented bythe ElectricalWorkers and the Machinists.' During this period, neitherthe ElectricalWorkers nor the Machinists has attempted to obtain recog-nition from the Company for separate units of craft employees. While theCompany has had informal meetings with one or two members from themachinists' and electricians' groups, it has never settled a grievance with2 The only dispute between the CIO and the Chemical Workers relates to certain subforemen,hereinafter considered,whom the CIO would exclude and the ChemicalWorkersinclude withinthe group which both organizations urge as the appropriate unit'The last in a series of collective bargaining agreementsexpiredMay 31, 1945'The Chemical Workers has succeeded the federal union through merger proceedings effected atthe request of the American FederationofLabor.5In its plant-wide contracts,the Company has generally accorded the same wage scale to all craftemployees of the same degree of skill regardless of craft affiliations,and has neverasked the CIOfor separate authorizations from the craft groups involved herein. 658DECISIONS OF NATIONAL LABOR RELATION' BOARDany committee other than the grievance committee of the contracting labororganization which has functioned without regard to craft distinctions.There is no evidence that the craft employees herein concerned have everprotested inclusion in the plant-wide unit or have sought to withdraw fromparticipation therein. Thus, there is nothing to indicate that the employeesof either craft have retained their identity or attempted to function as craft.groups during the period covered by the history of cgllective bargaining'Under the circumstances,we areof the opinion that the history of collec-tive bargaining on a plant-wide basis is controlling with respect to thetype of unit appropriate in the present instance.' In addition thereto, itappears that the units proposed by the Electrical Workers and the Machin-ists are in large part heterogeneous groups without distinct departmentalor craft characteristics and include either unskilled employees or employeesbelonging to crafts under the recognized jurisdiction of other craft labor'organizations.Accordingly, we find such units inappropriate and shallinclude the members thereof within the plant-wide unit hereinafter foundappropriateThere remains for consideration the question of including or excludingsubforemen from the production and maintenance group. The CIO, inopposition-lo the otherorganizations,would exclude 10 named subfore-men upon the ground that they exercise supervisory authority over the8 to 15 employees under their respective supervision.While it appearsthat these employees are working foremen and have approximately thesame working conditions as the other employees, there is undisputed tes-timony on the part of the Company's personnel manager that subforemenhave the right to recommend discharges, which recommendations are givenconsiderable weight by higher company officials. Under the circumstances,we find that subforemen are supervisory employees within the meaningof our usual definition. We shall, accordingly, exclude them from the unithereinafter found appropriate.We find that all production and maintenance employees of the Company.employed at its Carlsbad, New Mexico, operations, excluding subforemenand all other supervisory employees with authority to hire, promote, dis-charge, discipline, or otherwise .effect changes in the status of employeesor effectively recommend such action, technical employees, office employ-ees, guards and watchmen, lunchroom employees, temporary employees,and all salaried employees earning over $200 per month, constitute a unit6 In the case of the Electrical Workers, it would appear that the members of this organizationhave clearly acquiescedin the plant-wide unit as indicated by the factthat a representative of theElectricalWorkers aidedin the negotiation of. the last plant-wide agreement which was subsequently'signed by such representative.° SeeMatter of American Can Company,13N. L.R. B. 1252;Matterof The Proctor &-GambleCompany,52 N. L. R. B.661;Matter of Harnischfeger Corporation,SS N. L..R. B. 909;MatterofYork Corporation,61 N. L.R. B. 462.8 SeeMatterof Kaiser Industries,61 N. L. R. B. 682, and cases cited therein. INTERNATIONALMINERALS AND CHEMICAL CORPORATION 659appropriate for the purposes of collective bargaining within themeaningof Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the questionconcerning representationwhich hasarisen beresolved byan electionby secretballot amongthe employees inthe appropriate unit who were employed during the pay-roll period im-mediately preceding the date of the Direction of Elections herein, subjectto the limitations and additions set forth in the Direction.The CIO asks to be designated on the ballot as "International UnionofMine, Mill and Smelter Workers, CIO, for itself and on behalf of itslocal union,Union 415." Since it appears that a certification in such. termsmight be ambiguous, the request is hereby denied! We shall designatethe CIO as "International Union of Mine, Mill and Smelter Workers,Local Union 415, CIO." The request of the Chemical Workers to be desig-nated on the ballot as "International ChemicalWorkers Union, Local No.158, A. F. of L.," is hereby granted.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor Relations BoardRules and Regulations-Series 3, as amended,it is herebyDIRECTED that, as part of the investigation to ascertain representativesfor the purposes of collective bargaining with International Minerals andChemical Corporation,Carlsbad, New Mexico, an election by secret ballotshall be conducted as early as possible, but not later thanthirty (30) daysfrom the date of the Direction,under the direction and supervision of theRegional Director for the Sixteenth Region, acting in this matter as agentfor the National Labor Relations Board,and subject to Article III, Sec-tions 10 and 11, of said Rules and Regulations,among the employees inthe unit found appropriate in Section IV, above, who were employedduring the pay-roll period immediately preceding the date of this Direc-tion, including employees who did not work during said pay-roll periodbecause they were ill or on vacation,or temporarly laid off,and includingemployees in the armed forces of the United States who present them-selves in person at the polls,but excluding any who have since quit or beendischarged for cause and have not been rehired or reinstated prior to thedate of the election,to determine whether they desire to be represented byInternationalUnion of Mine,Mill and Smelter Workers, Local Union415, CIO,or by International'ChemicalWorkers Union, Local No. 158,A. F. of L., forthe purposes of collective bargaining,or byneither.9 See Matter of Ball Brothers Company,54 N. L.R. B. 1512 at 1517.